Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be                            FILED
                                                               Feb 14 2012, 9:39 am
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,                             CLERK
 collateral estoppel, or the law of the case.                        of the supreme court,
                                                                     court of appeals and
                                                                            tax court




ATTORNEY FOR APPELLANT:                               ATTORNEYS FOR APPELLEE:

ANA M. QUIRK                                          GREGORY F. ZOELLER
Public Defender                                       Attorney General of Indiana
Muncie, Indiana
                                                      ANDREW R. FALK
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana


                                IN THE
                      COURT OF APPEALS OF INDIANA

WILLIAM LAMAR BASS,                                   )
                                                      )
       Appellant-Defendant,                           )
                                                      )
                vs.                                   )       No. 18A02-1109-CR-835
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Plaintiff.                            )


                      APPEAL FROM THE DELAWARE CIRCUIT COURT
                             The Honorable John M. Feick, Judge
                               Cause No. 18C04-1011-FA-13


                                          February 14, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
         William Lamar Bass appeals his convictions for Attempted Murder,1 a class A felony,

and Criminal Recklessness,2 a class C felony. Bass presents the following restated issues for

review:

     1. Do Bass’s convictions for attempted murder and criminal recklessness violate
        the double jeopardy clause in the Indiana Constitution, article 1, section 14?

     2. Did the State present sufficient evidence to support his conviction for
        attempted murder?

         We affirm.

         The facts favorable to the convictions are that on the evening of October 13, 2010,

Marrece Barnes was at his home when he received a phone call from Bass. He accused

Barnes of telling people that Bass had broken into Barnes’s home the prior week. Barnes

denied making such statements, and Bass eventually ended the conversation stating that he

was coming over to Barnes’s home. Aware that Bass was usually armed, Barnes obtained his

own handgun and put it in his pocket.

         That same evening, Stacey Hinton and Brice Jones were visiting at Barnes’s home.

Jones and Barnes remained on the stoop near the front door as Hinton walked to his car to

leave a little after 9:00. Hinton was parked on the other side of the street across from

Barnes’s home. About that time, Bass and his brother rounded the corner on the same side of

the street as Hinton’s car. Words were briefly exchanged between Barnes and Bass, and then

Bass and his brother drew their guns and split up. Bass approached Hinton, who was in the


1
 Ind. Code Ann. § 35-41-5-1 (West, Westlaw through 2011 1st Regular Sess.) (attempt statute); Ind. Code
Ann. § 35-42-1-1 (West, Westlaw through 2011 1st Regular Sess.) (murder statute).
2
    I.C. § 35-42-2-2 (West, Westlaw through 2011 1st Regular Sess.).

                                                    2
middle of the street, and Bass’s brother went towards Barnes’s home. Bass and his brother

ordered the three men to the ground.

       Hinton pleaded with Bass that he had nothing, but Bass continued to approach with

his gun pointed at Hinton. Bass then began shooting at the unarmed Hinton from about four

to five feet away. Bass shot at him about ten times as Hinton struggled to get away between

his car and another. Hinton was hit by two bullets and sustained life-threatening wounds.

       In the meantime, Bass’s brother had moved quickly across the street toward Barnes

and Jones. Barnes initially started going to the ground as demanded, but then drew his

weapon and shot all five rounds. Bass’s brother returned fire as Barnes and Jones fled down

the side of the house.

       Immediately thereafter, Bass and his brother met up at the corner across from Barnes’s

house and reloaded their guns. They then walked across the street toward Barnes’s home and

emptied their clips out on the house. Before leaving, Barnes warned, “we’ll be back” and

“this ain’t over with”. Transcript at 137.

       The State charged Bass with class A felony attempted murder, class C felony criminal

recklessness, and class A misdemeanor carrying a handgun without a license. Following a

jury trial, Bass was convicted as charged on July 26, 2011. On appeal, Bass challenges only

his felony convictions.

                                              1.

       Bass initially argues that his criminal recklessness conviction must be vacated

pursuant to article 1, section 14 of the Indiana Constitution. Specifically, he contends that

there is a reasonable possibility that the evidentiary facts used by the jury to establish the

                                              3
essential element of attempted murder may also have been used to establish the essential

elements of criminal recklessness.

       Our Supreme Court has established a two-part test for analyzing state double jeopardy

claims. According to that test, multiple offenses are the same offense in violation of article 1,

section 14, “if, with respect to either the statutory elements of the challenged crimes or the

actual evidence used to convict, the essential elements of one challenged offense also

establish the essential elements of another challenged offense.” Richardson v. State, 717

N.E.2d 32, 49 (Ind. 1999). Bass raises his claim under the actual evidence test. Thus, we

must determine whether there is a reasonable possibility that the evidentiary facts used by the

jury to establish the essential elements of one offense may also have been used to establish

all of the essential elements of the other offense. See Davis v. State, 770 N.E.2d 319 (Ind.

2002); Bald v. State, 766 N.E.2d 1170, 1172 (Ind. 2002) (“the Indiana Double Jeopardy

Clause is not violated when the evidentiary facts establishing the essential elements of one

offense also establish only one or even several, but not all, of the essential elements of a

second offense”) (emphasis in original).

       There is no merit to Bass’s double jeopardy claim, as the State clearly used separate

evidentiary facts to establish each offense. The attempted murder charge was based upon

Bass’s initial actions of walking toward Hinton and firing a handgun directly at him multiple

times, striking him twice. On the other hand, the criminal recklessness charge was based

upon Bass’s subsequent act of reloading his handgun and firing, alongside his brother,

toward Barnes’s home (which was separate from and in the opposite direction of where he



                                               4
shot Hinton).3 We find no double jeopardy violation here.

                                                   2.

        Bass also challenges the sufficiency of the evidence supporting his attempted murder

conviction. While Bass admits carrying and shooting a 9mm handgun on the night in

question, he directs us to conflicting testimony regarding the shooting and to evidence

concerning the location of the twenty-four shell casings found at the scene. Based upon this

evidence, Bass claims: “What actually happened was that Stacey Hinton got caught in the

cross-fire of the bullets fired between Mareece [sic] Barnes, William Bass and Jamar Bass.”

Appellant’s Brief at 14. Thus, he claims the State failed to establish that he had the specific

intent to kill Hinton.

        Our standard of review for challenges to the sufficiency of the evidence is well settled.

        When reviewing the sufficiency of the evidence needed to support a criminal
        conviction, we neither reweigh evidence nor judge witness credibility. Henley
        v. State, 881 N.E.2d 639, 652 (Ind. 2008). “We consider only the evidence
        supporting the judgment and any reasonable inferences that can be drawn from
        such evidence.” Id. We will affirm if there is substantial evidence of
        probative value such that a reasonable trier of fact could have concluded the
        defendant was guilty beyond a reasonable doubt. Id.

Bailey v. State, 907 N.E.2d 1003, 1005 (Ind. 2009).

        The basis of Bass’s defense at trial was that Barnes was the first to shoot and that Bass

and his brother only returned fire in self-defense. Further, Bass claimed that Hinton, whom




3
 Contrary to Bass’s specious argument on appeal, the State was not required to establish which bullet from
which gun (Bass’s or his brother’s) actually hit Barnes’s residence in order to avoid double jeopardy.

                                                    5
Bass admitted was unarmed, was unfortunately caught in the crossfire. The jury rejected

Bass’s self-serving testimony and theory of defense, which was their prerogative. The jury’s

determination was based upon ample evidence in the record. Most notably, Hinton testified

that Bass was walking toward him and shooting directly at him. Further, an independent

eyewitness4 testified that when Bass and his brother split up, Bass went immediately toward

Hinton. According to the witness, “[Hinton] hit the ground, and [Bass] continuously kept

walking toward him, shooting.” Transcript at 131. Bass was within four or five feet of

Hinton and shooting “directly at him.” Id. at 135.

        We reject Bass’s blatant request for us to reweigh the evidence and judge witness

credibility. The State presented sufficient evidence to support the attempted murder

conviction.

        Judgment affirmed.

RILEY, J., and MATHIAS, J., concur.




4
  The witness lived two houses down from Barnes’s residence and was able to observe Bass and his brother
during the entire encounter.

                                                   6